Citation Nr: 0215449	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  98-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, other than post traumatic stress 
disorder (PTSD).  

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from July 1971 to 
July 1974.  

The veteran was last denied service connection for a 
psychiatric disorder in July 1992.  The current matter arises 
out of a March 1998 rating action, and was perfected for 
appeal in August 1998.  Hearings at which the veteran 
testified were conducted at the RO in August 1998 and April 
2000.  

In addition to the foregoing, the record shows that the 
veteran was previously represented in this case by a private 
attorney whose authority to represent claimants before the 
Board of Veterans' Appeals (Board) was revoked, effective in 
October 2001.  The veteran was advised of this fact and given 
an opportunity to select a new representative in a letter 
addressed to him by the RO in July 2002.  The record does not 
show the veteran to have appointed any new individual or 
organization to represent him.  Accordingly, it is understood 
he wishes to proceed unrepresented in his appeal.  

The evidence also shows that in May 2002, the veteran 
submitted an informal application for service connection for 
PTSD.  This appears to be undergoing separate development by 
the RO, and the current record does not reflect that any 
decision on that claim has been made.  Although PTSD is 
obviously a psychiatric disorder, given its rather unique 
characteristics, the specific law and regulations that 
pertain to awarding service connection for it, and the manner 
in which that claim is being treated by the RO, it will not 
be considered in the context of this appeal.  In the event an 
adverse determination is made with respect to the PTSD claim, 
the veteran will be free to appeal that decision separately.  


FINDINGS OF FACT

1.  The veteran was last denied service connection for a 
psychiatric disorder in a July 1992 rating action because the 
evidence was considered to show the presence of a personality 
disorder, (for which service connection is not authorized) 
rather than a psychiatric disorder. 

2.  Evidence added to the record since the prior rating 
decision includes private and VA medical records reflecting 
the presence of a psychiatric disorder, variously diagnosed. 

3.  The evidence added to the record since the prior denial 
bears directly and substantially upon the specific matter 
under consideration and in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.


CONCLUSION OF LAW

Evidence received since the veteran's claim was previously 
denied is new and material, and the claim for service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5108, 5126, 7105 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.156 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)) (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the evidence in this case shows that the veteran 
was originally denied service connection for a psychiatric 
disorder in an October 1974 rating action.  The basis for 
that decision was that while the veteran apparently underwent 
some psychiatric treatment in service, he was considered to 
have a personality disorder, (as diagnosed following a VA 
psychiatric examination conducted in September 1974), rather 
than an acquired psychiatric disorder.  Since applicable 
criteria then (and now) (38 C.F.R. § 3.303 (c)) precluded an 
award of service connection for a personality disorder, 
service connection for a psychiatric disability was denied.  
In subsequent years, various attempts by the veteran to 
reopen this matter were denied because of the veteran's 
failure to submit any evidence in support of these attempts.  

The veteran's last prior attempt to reopen this claim was 
received in March 1992.  A July 1992 rating action, however, 
confirmed the prior denials, as the evidence still was 
considered to only show the presence of a personality 
disorder.  The veteran was advised of this 1992 decision and 
of his appellate rights in a letter addressed to him in July 
1992.  He did not appeal this action, and therefore, it 
became final after one year.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 19.129, 19.192, as in effect at the 
time.)  The veteran's current appeal arose from his July 1997 
attempt to reopen the claim, which was denied in March 1998.  

Claims that are the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to them.  If the claim is thus reopened, it will be 
reviewed on a de novo basis, with consideration given to all 
the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet.App. 273 (1996).  For claims received prior to 
August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (For claims 
filed on and after August 29, 2001, new and material evidence 
is defined as set out at 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) to be codified at 38 C.F.R. § 3.156.  Since the matter 
currently before the Board was initiated in 1997, however, 
the pre-August 29, 2001 definition of new and material 
evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence added to the record since 1992 is rather 
voluminous, but for purposes of this aspect of the veteran's 
appeal, it may be briefly summarized.  It includes private 
and VA medical records dated from the 1970's to 1999, which 
reflect numerous occasions where the veteran is diagnosed to 
have a psychiatric disorder.  Although neither a specific 
single diagnosis or group of diagnoses is consistently 
entered, given the evidence of psychiatric treatment in 
service, and the evidence which now shows the presence of 
current psychiatric disability, the Board concludes that this 
new evidence bears directly and substantially upon the 
specific matter under consideration and is of such 
significance that it must be considered together with all the 
evidence to fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and his claim 
for service connection is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection, the Board has 
determined that further development is required before 
proceeding to consider the merits of the underlying claim.  
Accordingly, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this matter.


ORDER

To the extent that it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for a psychiatric disorder (other than PTSD), the 
appeal is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

